Case: 14-30407       Document: 00512863495         Page: 1     Date Filed: 12/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                     FILED
                                                                               December 9, 2014
                                       No. 14-30407
                                                                                 Lyle W. Cayce
                                                                                      Clerk
CAMILLA BARLOW, Individually and on behalf of those similarly situated,

               Plaintiff - Appellant

v.

SAFETY NATIONAL CASUALTY CORPORATION; SINGLETARY ;
ASSOCIATES, A.P.L.C.; FINANCIAL RECOVERY AGENCY,
INCORPORATED; COMMERCIAL SURETY CONSULTANTS,
INCORPORATED; SINGLETARY; ASSOCIATES, A PROFESSIONAL LAW
CORPORATION, a collection agency,

               Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                            USDC No. 3:11–cv–00236


Before STEWART, Chief Judge, and BARKSDALE and GRAVES, Circuit
Judges.
PER CURIAM:*
       Defendants were awarded summary judgment in this Fair Debt
Collection Practices Act action. 15 U.S.C. § 1692e et seq. Camilla Barlow



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-30407    Document: 00512863495     Page: 2   Date Filed: 12/09/2014



                                 No. 14-30407
challenges only the summary judgment awarded in favor of two of them, and
relies primarily on only one of the claims raised in district court: that they
misrepresented the debt Barlow owed, in violation of 15 U.S.C. § 1692e(2)(A).
(Because of inadequate briefing, this claim is arguably waived.)         Having
reviewed the briefs, the record, and the applicable law, and essentially for the
reasons stated by the district court, Barlow v. Safety Nat’l. Cas. Corp., No.
3:11–cv–00236, 2014 WL 1327922 (M.D. La. 31 A.K. Marsh. 2014), the judgment is
AFFIRMED.




                                       2